Citation Nr: 1225522	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a lumbar spine injury (hereinafter referred to as lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel 


INTRODUCTION

The Veteran had active service from January 9, 1947, to August 24, 1957; and from August 26, 1957, to September 11, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  An August 2006 rating decision of a Decision Review Officer (DRO), mailed to the Veteran in September 2006, enacted the Board's August 2006 grant of service connection for tinnitus and assigned the same an initial 10 percent disability rating.  A December 2006 rating decision denied the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disability.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in St. Louis, Missouri.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disability, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

At the outset of his May 18, 2012, Board hearing, the Veteran submitted a signed VA Form 21-4138, Statement in Support of Claim, indicating his withdrawal of his appeal as to the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal as to the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204. 

The Veteran's Substantive Appeal, dated in February 2009, perfected his appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus, as identified in the January 2009 Statement of the Case (SOC).  In a May 18, 2012, VA Form 21-4138, Statement in Support of Claim, the Veteran stated that he was withdrawing his appeal as to such issue. 

The Board finds that the written statement submitted by the Veteran indicating his intention to withdraw his appeal satisfies the requirements for the withdrawal of an appeal.  There remain no allegations of errors of fact or law for appellate consideration concerning this issue and the Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed. 


ORDER

The appeal concerning the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is dismissed without prejudice. 


REMAND

Additional development is needed prior to further disposition of the remaining claim of entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disability.

At the time of the Veteran's May 2012 Board hearing, the Veteran reported that he had received private treatment at St. Elizabeth's Hospital in Belleview, Illinois, and that Dr. W. was his treatment provider.  Specifically, he asserted that he underwent X-ray examination of his lumbar spine in the time period following his December 2007 VA X-ray examination.  The Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran to supplement the record with additional evidence.  To date, the Veteran has not submitted any additional evidence.  Review of the claims file reveals that Dr. W.'s private treatment records are indeed of record; however, such are dated prior to December 2007.  In any event, on remand, the Veteran should be provided an additional opportunity to supplement the record with any additional evidence.  

Also during the May 2012 Board hearing, the Veteran's representative specifically requested that the Veteran be scheduled for an additional VA examination due to the age of the most recent VA examination dated in November 2009.  The Veteran's representative then elicited testimony from the Veteran as to how his service-connected lumbar spine disability had worsened since his November 2009 VA examination.  Thus, an additional VA examination is required in the present appeal to reassess the severity of the Veteran's service-connected lumbar spine disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit any outstanding private treatment records from Dr. W. at St. Elizabeth's Hospital.  Provide him with a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and advise him that VA will attempt to obtain and associate with the claims file any identified private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran should be notified of any unsuccessful attempts. 

2.  Upon receipt of all additional treatment records, schedule a VA examination to reassess the severity of the Veteran's service-connected lumbar spine disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

The examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors. This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment on whether the Veteran's service-connected lumbar spine disability involves incapacitating episodes, periods of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician, and, if so, the frequency and total duration of them during the past 12 months. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  Then adjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his service-connected lumbar spine disability in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the claim to the Board for further appellate consideration. 

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


